Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that three bales of bamboo blinds and blind material covered by protest 315654-K and two bales of staple fiber covered by protest 31547A-K, reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the bales of merchandise reported by the inspector as manifested, not found. The protests were sustained to this extent.